Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on June 30, 2022.  

	Examiner’s statement of reasons for allowance for Claims 21-40 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on June 30, 2022 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 21; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “a controller analyzing the vehicle underbody image to detect an assembly state and a defect of the component, but omitting secondary deep-learning inspection for the vehicles in which a first vision inspection result is normal and performing the secondary deep-learning inspection only for vehicles with a poor first vision inspection result, wherein the image processing unit generates a single vehicle underbody image by matching the images captured by a plurality of cameras ID, adjusts noise and brightness through a pre- 134332657.1Application No. 17/108,8173Docket No.: 347848.00147 processing work of the vehicle underbody image, and removes a background to extract a region of interest (ROI) for each component, and wherein the controller divides the region of interest into a plurality of regions defined according to a characteristic of the component, distinguishes the divided regions with a label, and compares a label ratio of each region divided by the label with a reference ratio to determine whether the component is defective in the assembly” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claim. 


Regarding independent Claim 22; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “a controller analyzing the vehicle underbody image to detect an assembly state and a defect of the component, but omitting secondary deep-learning inspection for the vehicles in which a first 134332657.1Application No. 17/108,8174Docket No.: 347848.00147 vision inspection result is normal and performing the secondary deep-learning inspection only for vehicles with a poor first vision inspection result, wherein the image processing unit generates a single vehicle underbody image by matching the images captured by a plurality of cameras ID, adjusts noise and brightness through a pre- processing work of the vehicle underbody image, and removes a background to extract a region of interest (ROI) for each component, and wherein the deep-learning engine analyzes the image by using convolutional neural networks (CNN) only for the image that is defective as the first vision inspection result, and performs learning after labeling the normal component and the defective component” in combination with the other limitations of the independent claim. 
The dependent claims are allowable due to its dependence to the independent claim. 

Regarding independent Claim 23; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein performing the first vision inspection includes: performing a region of interest (ROI) correction according to a vehicle position for a vehicle underbody image and performing object image recognition for each component in the vehicle underbody image and a position correction of the region of interest with an object image unit; converting the object image to a grayscale, comparing an area feature value for each angle through template matching, and extracting a matching score according to the comparison to determine a defect if the matching score is less than a predetermined reference value; 134332657.1Application No. 17/108,8175Docket No.: 347848.00147 dividing the region of interest into a plurality of regions defined according to a characteristic of a component, distinguishing the divided regions by a label and comparing a label ratio of each region divided by the label with a reference ratio, resulting in a defective assembly of the component; and comparing each label ratio in the region divided by the label with each other and determining whether or not the component is defective in the assembly from the ratio that is changed when one label ratio is omitted” in combination with the other limitations of the independent claim.
The dependent claim are allowable due to its dependence to the independent claim. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666